DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8, 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group/Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/25/2021.
Applicant's election with traverse of Group II (claims 9-12), Species C (Fig. 3), Sub-species b (Fig. 10), Subspecies i (Fig. 12) in the reply filed on 6/25/2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden to search and examine all the claims.  This is not found persuasive because due to the differing claim recitations and/or species characteristics, the inventions/species would require different search fields/strategies; further, prior art applicable to one invention/species would not likely be applicable to another invention/species. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 5906107).
Regarding claim 9,
Referring to Figs. 2-3, Takahashi teaches an air-conditioning coil 15, comprising: an active portion 151-152 including one or more operational air-conditioning coils (not labeled) configured to receive a first portion of an amount of return air (e.g. air that flows through inlet 42 and returns from some area to unit 40), to circulate a coolant (not labeled), to condition the first portion of the amount of return air by heat exchange with the coolant to create conditioned air, and to pass the conditioned air at an active-portion output (e.g. the output area of the groups 151-152), and an inactive portion 153 that does not circulate the coolant (e.g. when valve 16 is closed) and that is configured to pass a second portion of the amount of return air (e.g. the air flowing through inlet 43) as unconditioned supply air (e.g. as the valve 16 is closed) at an inactive-portion output (e.g. the output area of group 153), wherein the conditioned air and the unconditioned air together form supply air output from the air-conditioning coil (e.g. at outlet 45).
Regarding claim 10,
Takahashi teaches wherein each of the one or more operational air-conditioning coils includes a plurality of active coil sections 151-152, and each of the plurality of active coil sections includes a plurality of operational refrigerant tubes connected together and configured to pass coolant (not labeled).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi.
Regarding claim 11, 
Takahashi does not specifically teach wherein each of the plurality of active coil sections 151-152 includes a same number of operational refrigerant tubes.
However, it has been held that claims directed to (the size of) a specific element were held unpatentable over prior art elements because limitations relating to the size of the elements were not sufficient to patentably distinguish over the prior art. Similarly, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV A). 
Here, claim 11 is directed to the relative (size of) the active coil sections and is held unpatentable over prior art elements 151-152 because limitations relating to the size of the elements are not sufficient to patentably distinguish over the prior art. Similarly, as the only difference between the prior art of Takahashi and claim 11 is a recitation of relative dimensions of the active coil sections and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Takahashi does not teach that no coils pass through the plurality of second conductive fins (e.g. the fins of group 153).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Setoguchi teaches an active and inactive portion of an air-conditioning coil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steve S TANENBAUM/Examiner, Art Unit 3763